                                                                  Entered on Docket
                                                                  May 01, 2019
                                                                  EDWARD J. EMMONS, CLERK
                                                                  U.S. BANKRUPTCY COURT
                                                                  NORTHERN DISTRICT OF CALIFORNIA

                   1   Aram Ordubegian (SBN 185142)
                       Annie Y. Stoops (SBN 286325)
                   2   ARENT FOX LLP
                                                            The following constitutes the order of the Court.
                       55 Second Street, 21st Floor
                                                            Signed: May 1, 2019
                   3   San Francisco, CA 94105
                       Telephone:    213.629.7400
                   4   Facsimile:    213.629.7401
                                                            _________________________________________________
                       Email:        aram.ordubegian@arentfox.com
                                                            M. Elaine Hammond
                   5                 annie.stoops@arentfox.com
                                                            U.S. Bankruptcy Judge

                   6   Counsel for Movants
                       Daniel Woods and Mike Hilberman
                   7

                   8                            UNITED STATES BANKRUPTCY COURT
                   9                NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION
                10
                       In re:                                            Case No. 18-50398
                11
                                                                         Chapter: 7
                12     TECHSHOP, INC.,
                                                                         ORDER APPROVING STIPULATION TO
                13                        Debtor.                        FURTHER CONTINUE HEARING ON
                                                                         DANIEL WOODS AND MIKE
                14                                                       HILBERMAN’S MOTION FOR RELIEF
                                                                         FROM THE AUTOMATIC STAY, TO THE
                15                                                       EXTENT REQUIRED, FOR PAYMENT OF
                                                                         D&O INSURANCE PROCEEDS
                16
                                                                         Current Hearing Date and Time:
                17                                                       Date: May 2, 2019
                                                                         Time: 1:00 p.m.
                18
                                                                         New Hearing Date and Time:
                19                                                       Date: May 30, 2019
                20                                                       Time: 1:00 p.m.
                                                                         Location: Courtroom 3020
                21                                                                 280 South First Street
                                                                                   San Jose, California
                22
                                The Court having reviewed and considered the Stipulation to Further Continue Hearing
                23
                       on Daniel Woods and Mike Hilberman’s Motion for Relief from the Automatic Stay, to the Extent
                24
                       Required, for Payment of D&O Insurance Proceeds (“Stipulation”) filed on May 1, 2019 as
                25
                       Docket No.[211], and with good cause shown,
                26
                       ///
                27
                       ///
                28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES

            Case: 18-50398           Doc# 212       Filed: 05/01/19   Entered: 05/01/19 14:37:59     Page 1 of 3
                   1   IT IS ORDERED that:
                   2         The Stipulation is approved and made an order of the court.
                   3                                   **END OF ORDER**
                   4

                   5

                   6

                   7

                   8

                   9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES

            Case: 18-50398    Doc# 212      Filed: 05/01/19    Entered: 05/01/19 14:37:59   Page 2 of 3
                                                                -2-
                   1                             COURT SERVICE LIST
                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES

            Case: 18-50398   Doc# 212   Filed: 05/01/19   Entered: 05/01/19 14:37:59   Page 3 of 3
                                                           -3-
